Title: To Thomas Jefferson from Thomas Appleton, 6 April 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                            April 6. 1805.
                        
                        
                     
                        
                           Thomas Jefferson President of the U:States: 
                           
                           Dt.
                           
                        
                        
                           To Cash pd. Chec: Bucelli of florence.
                           
                           
                           
                        
                        
                           for 250 casks of Montepulciano Wine.— 642. par ob. which includes the wine and transportation
                           }
                           642
                           —
                        
                        
                            [To] transporting from Montepulciano to florence by land. 130 miles @
                        
                        
                            [To] transporting by the Arno from florence to Leghorn @
                           }
                           37
                           .½
                        
                        
                           Duty on entrance in Leghorn.
                           12
                           ½
                        
                        
                            [To] pd. porterage into Store 473 black bottles @
                           
                           243
                           —
                        
                        
                           [To] pd. bottling Straw Wax. & Corks & packing &c.
                           
                           65
                           ½
                        
                        
                           Ten Cases & packing 105. 
                           
                           105
                           .—
                        
                        
                           [To] transporting on board
                           
                           20
                           ½
                        
                        
                           
                           
                           1126
                           
                        
                        
                           
                               or.—118½ Dollars
                           
                           
                           
                        
                     
                  
                  
                     Or
                  
                  By a bill of excha. drawn by James Madison and endors’d to me by the President for 250. Doll in Liverpool, which I having Sent for payment. produced. 260: Doll 95. Cents.—
                        
                            
                        
                    